In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 13-157V
                                      Filed: August 8, 2014
                                       Not for Publication


*************************************
CHERRY BURNETT,                           *
                                          *
             Petitioner,                  *    Damages decision based on stipulation;
                                          *    Hepatitis A (Hep A) vaccine; rheumatologic
 v.                                       *    injuries
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
             Respondent.                  *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On August 8, 2014, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered rheumatologic
injuries that were caused by her April 9, 2010 receipt of Hepatitis A (“Hep A”) vaccine.
Petitioner further alleges that she suffered the residual effects of these injuries for more than six
months. Respondent denies that the Hep A vaccine caused petitioner’s alleged rheumatologic
injuries or any other injury and further denies that her current disabilities are a sequela of a
vaccine-related injury. Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $23,773.28, representing reimbursement of a lien for services rendered on
       behalf of petitioner. The award shall be in the form of a check for $23,773.28 made
       payable jointly to petitioner and

                        MO HealthNet Division
                        Cost Recovery Unit
                        P.O. Box 6500
                        Jefferson City, MO 65102

        Petitioner agrees to endorse this check to the Missouri Medicaid Agency; and

    b. a lump sum of $15,000.00, representing compensation for all remaining damages that
       would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a
       check for $15,000.00 made payable to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: August 8, 2014                                                              s/ Laura D. Millman
                                                                                  by Nora Beth Dorsey
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2